Herbert, J.,
concurring. Decisions of this court have long and clearly stood for the proposition that the significant factor to consider in measuring tax status is the activity engaged in by an organization in question. Cullitan v. Cunningham Sanitarium (1938), 134 Ohio St. 99, 16 N. E. 2d 205; Zindorf v. Otterbein Press (1941), 138 Ohio St. 287, 34 N. E. 2d 748; Incorporated Trustees of the Gospel Worker Society v. Evatt (1942), 140 Ohio St. 185, 42 N. E. 2d 900; Bowers v. Akron City Hospital (1968), 16 Ohio St. 2d 94, 243 N. E. 2d 95. See Carmelite Sisters, St. Rita’s Home, v. Bd. of Review (1969), 18 Ohio St. 2d 41, 247 N. E, 2d 477, which distinguished Philada Home *123Fund v. Board of Tax Appeals (1966), 5 Ohio St. 2d 135, 214 N. E. 2d 431, and overruled Crestview, Inc., v. Donahue (1968), 14 Ohio St. 2d 121, 236 N. E. 2d 668, and In re Exemption of Real Property From Taxation (1967), 9 Ohio St. 2d 151, 224 N. E. 2d 352. See, also, Vick v. Cleveland Memorial Medical Foundation (1965), 2 Ohio St. 2d 30, 206 N. E. 2d 2.
The decisions of this court have also provided impetus to the conclusion that the presence or absence of a statement of exclusive charitable purpose in Articles of Incorporation is neither determinative nor necessary in deciding tax status. See Carmelite Sisters, St. Rita’s Home, v. Bd. of Review, supra; Plainned Parenthood Assn. v. Tax Commr. (1966), 5 Ohio St. 2d 117, 214 N. E. 2d 222.
Since the majority agrees that the instant appellant’s activities are “charitable,” and the parties herein concede that no profit accrues thereform, I find the consistency of this decision elusive at best. However, my disagreement with those cases which, upon their facts, would broadly expand the premises of exemption from taxation, and the holding in the case at bar which, I believe, retreats from such expansion, permits me to concur with the instant result.